 1                       IN THE UNITED STATES BANKRUPTCY COURT FOR
                                  THE DISTRICT OF PUERTO RICO
 2

 3
     IN RE:                                     CASE NO. 19-00935-MCF7
 4   LUIS MANUEL SERRANO PERDIGON               Chapter 7
     CARMEN VIRGEN RIVERA CRUZ
 5

 6
     xx-xx-8358
 7   xx-xx-9135
                      Debtor(s)                    FILED & ENTERED ON JUL/29/2019
 8

 9
                                       ORDER AND NOTICE
10
           A hearing is hereby scheduled for September 18, 2019, at 9:00 AM, at the
11
     U.S. Bankruptcy Court, Jose V. Toledo Federal Building and US Courthouse, 300
12
     Recinto Sur Street, Courtroom 3, Third Floor, San Juan, Puerto Rico, to consider
13
     the following:      United States Of America’s Motion Regarding Automatic Stay
14
     (docket #36); Debtors’ oppositions (docket #39 and #47); The United States of
15
     America’s response (docket #46).
16
           The Clerk shall give notice to all parties in interest.
17
           IT IS SO ORDERED.
18
           In San Juan, Puerto Rico, this 29 day of July, 2019.
19

20

21

22

23

24

25

26

27

28

29

30

31

32
